Lahtinen, J.
Appeal from an order of the Family Court of Ulster County (Mc-Ginty, J), entered March 20, 2007, which, among other things, granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 8, for an order of protection.
Petitioner and respondent are the parents of two children. Beginning in May 2006, both parties filed a number of petitions against each other—including family offense and violation petitions. Following a hearing at which both parties and respondent’s mother testified, Family Court determined that both parties had committed family offenses and that respondent had violated an order of protection. Thereafter, further hearings were held on the issue of disposition with regard to respondent, at which testimony was received from respondent along with a psychologist and psychiatrist who had examined him. Family Court then ordered, among other things, the continuation of the order of protection then in force for one year and that respondent undergo psychiatric treatment before any visitation with his children would be permitted.
Respondent now appeals and his appellate counsel seeks to be relieved of his assignment on the basis that there are no nonfrivolous issues to be raised. We have clearly held in the past that “[fit is indeed rare that an Anders brief will reflect effective advocacy in a contested case such as this where a trial or full evidentiary hearing has occurred” (Matter of Taylor v Fry, 42 AD3d 680, 681 [2007]). Upon our review of the record, we are not of the view that this is one of those rare cases. Accordingly, we will grant counsel’s request and assign new appellate counsel to address any nonfrivolous issues the record may disclose (see Matter of Rebecca KK., 31 AD3d 830, 831 [2006]).
Cardona, EJ., Mercure, Spain and Kane, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.